DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and IDS filed December 11, 2020 have been received and entered into the case.  Claims 5 – 6 are canceled; claims 1 – 3 and 7 – 21 are pending; claims 12 – 14 are withdrawn; claims 1 – 3, 7 – 11 and 15 – 21 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to amendment.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 15 and 16 depend on a canceled claim, rendering the claims indefinite.  For purposes of examination, the claims are interpreted to depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 – 11 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2004/0209235) in view of Nakatsuji et al. (US 2005/0026133); and further in view of Visioni et al. (2012 Surgery, IDS 12/28/17, doc.1) and Morgan et al. (US 2017/0051252).
Goldstein teaches methods for cryopreservation of cells (0002, 0036, 0065), the method comprising mixing cells with a prepared solution and freezing the cells (0065).  The compositions comprise a physiological acceptable buffer (or a physiological acceptable medium 
Goldstein does not teach method wherein the serum in the compositions is human serum albumin.  However, at the time the claims were filed, human serum albumin was well known and used in cryopreservation compositions.  In support, Nakatsuji teaches mediums for cryopreserving cells wherein the compositions comprise 12 – 50% DMSO, propylene glycol (abstract, 0011-0013); 10 – 85% human serum albumin (0017, 0058, 0061); L-cysteine (0063); and a basal medium (physiologically acceptable medium) (0065).  Nakatsuji teaches human serum albumin is a suitable substitute for serum when cryopreserving cells (p.3, 0058-0061).  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute human serum albumin for serum in the compositions of Goldstein with a 
Goldstein does not teach the method wherein each of the components are in the claimed amounts.  However, both Goldstein and Nakatsuji identify each of the instant components as active agents in cryopreservation solutions, recognizing them as result effective variables.  In addition, both Goldstein and Nakatsuji teach the components in a variety of ranges, indicating they are to be optimized by those practicing the cryopreservation methods. As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts of each component as a matter of routine practice and with a reasonable expectation for successfully cryopreserving cells.  
Goldstein does not teach the methods wherein the freezing step includes storing the cells in containers submerged in isopropyl alcohol at 4C, then decreasing to between -70C and -100C.  However Goldstein does teach the method comprises freezing the cells and storing the cells (0065) in containers (0072-0074) at temperatures from 0C to -80C, then to -130C to -200C (0026-0029, 0070-0071).  At the time the claims were filed, the claimed containers were known and used in the art in methods of cryopreserving cells.  In support, the methods of Nakatsuji include mixing cells a cryopreservation medium and cooling them to -80C in a Mr. Frosty (a container submerged in isopropyl alcohol, see Mr. Frosty Product information sheet) and then liquid nitrogen (or temperatures of -130C or below) (examples).  Thus, as evidenced by Nakatsuji, at the time the claims were filed it would have been obvious to one of ordinary skill in the art to use the claimed containers in the methods of Goldstein as a matter of common practice and with a reasonable expectation for successfully cryopreserving cells.

Regarding the claimed steps by which the T cells are obtained (claims 20 -21), it is first noted that the method by which the cells are obtained do not materially affect the method of cryopreservation since the limitations are interpreted as product by process type limitations of the cells used within the method.  Specifically, these limitations do not further limit the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) Notwithstanding, the claimed method for obtaining T cells was known and practiced in the art at the time the claims were filed.  In support, Morgan teaches obtaining T cells (tumor infiltrating lymphocytes) from a lymph node of a patient (0008-0010, 0172-0177), culturing the cells to activate, stimulate and proliferate (0197-213).  It is noted that the prior art teaches culturing the samples in X-VIVO 15 supplemented with components suitable for growing and expanding T cells, such as IL2, as disclosed by applicant (examples).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to obtain and culture T cells as claimed prior to cryopreservation, since it was a well know and practiced procedure as evidenced by Morgan.  Further, at the time the claims were filed, it would have been obvious to one in the art to use T cell sample obtained from known sources in the methods of Goldstein and Nakatsuji with a reasonable expectation for successfully cryopreserving the cells and without alteration, as evidenced by Visioni and Morgan.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1 – 3, 7 – 11 and 15 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 25 and 31of copending Application No. 15/737 469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap sufficiently to be obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues the references individually in that while Goldstein teaches including DMSO in cryopreservation solutions for comparison value, the result is malodor and toxicity to cells above 4C, thereby teaching away from the use of DMSO; that the reference teaches buffers and other elements “among many others” and that there is no motivation to select the claimed components from the large number of elements with a reasonable expectation for success; that preferred components are recited and exemplified thereby teaching away from the claimed components; that cysteine is used to replace DMSO and one would not be motivated to combine 
However, these arguments fail to persuade for the following reasons.
On the outset, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Goldstein and teaching away from the use of DMSO, it is noted that the reference does not teach DMSO does not work in cryopreserving cells.  Rather, Goldstein teaches DMSO is a standard and commonly used component in such solutions and methods, or is conventional (0007, examples 3, 5).  While the reference might identify malodor or the potential for toxicity about cryopreservation temperatures, this is not equivalent to a teaching that it does not work.  Thus, the argument fails to persuade.
Regarding the argument that Goldstein teaches the instant elements from “many others”, Goldstein specifically identifies the compositions comprise water, a buffer, a cell impermeant, a cell permeant, and a radical scavenger (abstract).  Goldstein further discloses a finite number of examples, or predictable solutions, for each of these components (excluding water), from which 
Regarding preferred or exemplified embodiments of the prior art, it is noted that the teachings of the prior art are not limited examples therein.  Goldstein specifically provides examples of components that can be used in the cryopreservation solutions to include those claimed by applicant.  A finite number of radical scavengers are identified to be useful in the compositions with predictable outcomes, thereby motivating one in the art to combine the instantly claimed components together with a reasonable expectation for success. Please note that merely exemplifying or stating a preferred or particular embodiment does not constitute a teaching away from other identified predictable solutions as argued by applicant.  Rather, the prior art clearly teaches acceptable solutions that can be used in the composition with a reasonable expectation of success. 
Regarding the combination of DMSO and cysteine, it is first noted that the claims do not require the combination of DMSO and cysteine, but recites this as an alternative to coenzyme Q10 and propane-1,2-diol.  Thus, the argument is not commensurate in scope with the rejected claims.  Notwithstanding, the combination of references clearly teach each of the components were well known and used in cryopreservation solutions and methods.  As such, it is maintained 
Regarding the amount of cysteine, it is noted that the claims do not require cysteine in the claimed amount, but recites this in the alternative.  As such, the argument is not commensurate in scope with the claimed invention.  Regarding claims 7 and 17, the combination of prior art clearly teaches all of the instant components were known to be effective in processes for cryopreserving cells.  Both Goldstein and Nakatsuji identify each of the instant components as active agents in cryopreservation solutions, recognizing them as result effective variables.  In addition, both Goldstein and Nakatsuji teach the components in a variety of ranges, indicating they are to be optimized by those practicing the cryopreservation methods. Still further, when optimizing the amounts thereof, one practicing the methods of the combined prior art would expect favorable results to increase one while decreasing the other as a matter of functional equivalences.  As such, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts of each component as a matter of routine practice and with a reasonable expectation for successfully cryopreserving cells.  Absent evidence of an unexpected result or advantage, the argument is not persuasive.
Regarding saccharides and albumin, Goldstein specifically teaches the compositions may include sucrose and/or trehalose (0049, claims) and that conventional components for such compositions include serum (0007, examples 3, 5).  Please note that albumin is a major component of FBS.  Furthermore, Nakatsuji teaches mediums for cryopreserving cells wherein the compositions comprise 10 – 85% human serum albumin (0017, 0058, 0061).  Thus, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute human serum albumin for serum in the compositions of Goldstein 
Regarding the argued unexpected results, it is noted that the examples relied on in the specification are not commensurate in scope with the claimed invention.  In addition, the examples do not show evidence of an unexpected result.  Rather, the results are described as “better than” a composition with 10% DMSO and 4% HSA.  It is noted that this is not a showing of “significant” improvement, synergy or unexpected results.  In addition, Goldstein teaches that replacing DMSO with radical scavengers (Q10 and cysteine) and cell permeants (propylene glycol) eliminates formation of undesirable side products and toxicity in the cells (0031); Visioni teaches functions of T cells are not altered when cryopreserved in HSA and DMSO; and Morgan teaches successful cryopreservation of T cells with PBS, DMSO, HSA, and dextrose.  As such, the prior art appears to suggest applicant’s results.
For these reasons, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699